Citation Nr: 9912325	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  94-22 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Donald V. Ferrell, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970 and from April 1981 to July 1981.  This matter 
came before the Board of Veterans' Appeals (Board) on appeal 
from an April 1993 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), Chicago, 
Illinois.  

In April 1996, Donald V. Ferrell replaced Jack L. Quarant as 
the veteran's attorney.

The veteran was denied entitlement to service connection for 
post-traumatic stress disorder by rating action in September 
1991.  The veteran did not appeal that decision and it became 
final.  The veteran again requested entitlement to service 
connection for post-traumatic stress disorder in April 1993.  
The RO determined that new and material evidence to reopen 
the veteran's claim for post-traumatic stress disorder had 
not been received.  In February 1996 the Board remanded the 
veteran's claim to the RO for further development and 
instructed the RO to readjudicate the issue of whether new 
and material evidence to reopen the veteran's claim had been 
submitted.  The RO accomplished the development and 
determined that the veteran was not entitled to service 
connection for post-traumatic stress disorder.  The Board 
finds that the RO's adjudication of the merits of the 
veteran's claim to be an implicit finding that new and 
material evidence had been received.  In effect the RO 
reopened the veteran's claim and reviewed it on a denovo 
basis.  The Board concurs with the RO's finding that new and 
material evidence has been received and will also adjudicate 
the veteran's claim on a denovo basis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently demonstrate post-traumatic 
stress disorder as a result of an inservice stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  With respect 
to post-traumatic stress disorder, service connection 
requires evidence that the reported in-service stressor(s) 
occurred, medical evidence showing a clear diagnosis of post-
traumatic stress disorder, and medical evidence showing a 
link between the reported in-service stressor(s) and the 
current symptomatology.  38 C.F.R. § 3.304(f).  

The nature of the evidence required to establish whether the 
reported in-service stressors occurred is dependent upon 
whether the reported stressors were related to combat.  If a 
reported stressor arose from a combat experience and there is 
verification that a veteran engaged in combat, the veteran's 
lay testimony about the stressor is conclusive proof as to 
the occurrence of the stressor, provided the testimony is 
credible, i.e., consistent with circumstances, conditions, or 
hardships of such service.  If a reported stressor arose from 
a noncombat experience, a veteran's lay testimony regarding 
the stressor is insufficient to establish the occurrence of 
the stressor; the stressor must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); 38 C.F.R. § 3.304(f).  

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder due to his 
service in Vietnam.  He claims that he has bouts of extreme 
anger, extreme depression, and paranoia due to post-traumatic 
stress disorder.

The veteran's service records and his certificate of 
discharge show that the veteran served in Vietnam, but do not 
reveal that the veteran was awarded any medals indicating 
exposure to combat.  Service records show that the veteran's 
military occupational specialty was clerk typist.  On his 
October 1970 Report of Medical History the veteran checked 
off "yes" for "nervous trouble of any sort."  The October 
1970 discharge examination report revealed no psychiatric 
disability.  The veteran checked off "yes" for "depression 
or excessive worry" on his May 1981 Report of Medical 
History.  The May 1981 examiner noted that the veteran had 
situational stresses, self resolving.

The veteran received VA inpatient treatment for epigastric 
pain in February 1982.  The veteran reported that he had had 
a nervous stomach all his life and that he had been started 
on Valium at age 13.  The diagnoses included anxiety 
neurosis.

In December 1988 and January 1989 the veteran was 
hospitalized at a VA hospital for treatment of major 
depression.

VA outpatient treatment records dated from April 1991 to 
December 1991 reveal treatment for post-traumatic stress 
disorder.  The veteran reported that he was abused by both 
parents when he was growing up.

The veteran was examined by Harley G. Rubens, M.D., in March 
1989.  The veteran described isolation, paranoia, memory 
problems and sleep problems.  The diagnoses were post-
traumatic stress disorder and paranoid personality disorder.  
The veteran was again examined by Dr. Rubens in March 1992.  
The diagnoses were post-traumatic stress disorder, in 
remission, and alcohol abuse, in remission.

In June 1991 the veteran was examined by a psychologist and a 
psychiatrist for Social Security purposes.  Both reports 
indicate that the veteran had post-traumatic stress disorder.  

On VA examination in June 1991 the examiner stated that there 
was no precipitating stressor or event that was persistently 
re-experienced and associated with symptoms of increased 
arousal and persistent avoidance of stimuli associated with 
the event.  The examiner further stated that the veteran did 
not have post-traumatic stress disorder.

The veteran received VA inpatient treatment for complaints of 
anxiety and post-traumatic stress disorder in September 1991.  
The diagnoses were generalized anxiety disorder and passive 
dependent personality.

The veteran appeared before a hearing officer in January 
1994.  He testified that he was a clerk typist for only about 
a month and a half before he was assigned to top secret 
Operation Dufflebag, at which time he became Chief NCO of a 
sensor team.  He reported that he went out into the field to 
drop off the sensors.  He stated that he had been shot at and 
that he had been exposed to mortars.  His most traumatic 
event involved soldiers leaving the gate of a tank farm.  
Sappers rushed the gate and threw a satchel charge.  The 
veteran came to the area soon after the incident and saw 
soldiers he knew burnt to a crisp.  

In a June 1994 affidavit the veteran described the additional 
stressor of a botched ambush.  He reported being scared by 
the firefight that occurred.

In August 1994 the veteran was examined by David J. 
Warshauer, a licensed clinical psychologist.  Dr. Warshauer 
found the veteran to have a borderline personality disorder.

The veteran was examined by James L. Schutzenhofer, M.D., in 
August 1994.  Dr. Schutzenhofer noted in his examination 
report that the veteran apparently had post-traumatic stress 
disorder.  No stressors related to Vietnam were noted.  The 
impression included depression and post-traumatic stress 
disorder "following his Vietnam days."

In September 1996 the veteran wrote a letter to the RO 
explaining the sensors used in Operation Dufflebag.  He also 
stated that he and his commanding officer had been marked 
with a serious bounty by the Viet Cong.

The veteran was afforded a VA psychiatric examination in May 
1998.  The veteran implied that there were several things 
that happened during his service in Vietnam that were 
traumatizing to him.  However, the veteran refused to talk 
about specific stressors.  He told the examiner that his 
medical records detailed his stressors.  The VA examiner made 
a thorough review of the veteran's medical records.  He noted 
that he could not find a very clear cut description of 
stressors from the Vietnam War.  Most of the stressors were 
related to childhood.  The diagnoses included major 
depressive disorder in partial remission, dysthymic disorder, 
personality disorder and anxiety disorder.  The examiner 
stated that the veteran's primary problem was a severe 
personality disorder.  He further stated that while it was 
conceivable that the veteran experienced symptoms of post-
traumatic stress disorder, he did not meet the diagnostic 
criteria for post-traumatic stress disorder.

In November 1998 the United States Armed Forced Service 
Center for the Research of Unit Records (USACRUR) wrote to 
the RO and enclosed extracts of Operational Reports - Lessons 
Learned (OR-LL's) concerning the veteran's unit during the 
time that he was in Vietnam.  The OR-LL's contain a 
description of a tank farm attack similar to the description 
provided by the veteran.

While the veteran noted anxiety and depression on his Reports 
of Medical History in October 1970 and in May 1981, the 
veteran's service medical records and his discharge 
examination reports do not reveal findings or a diagnosis of 
a chronic acquired psychiatric disorder.  

As noted above, the veteran was assigned as a clerk during 
his service in Vietnam from October 1969 to October 1970. 
Although he has claimed that he participated in Operation 
Dufflebag, no corroborating evidence of such participation 
has been submitted. Further, as the VA examiner in May 1998 
observed, the veteran has provided very few specifics of the 
stressors to which he allegedly was exposed in Vietnam. 
USACRUR has provided documentation of the tank farm attack 
referred to by the veteran. The records obtained from 
USACRUR, however, fail to verify that he was present at the 
time of the incident in any capacity, or shortly thereafter, 
as he has claimed. Again, he has not provided evidence to 
corroborate his presence at the scene of the attack. The 
Court of Appeals for Veterans Claims has found that a veteran 
must accept some responsibility toward verification of the 
alleged stressors and stated that the requirement to provide 
the requested names, dates, and places concerning a stressor 
during active military service does "not place an impossible 
or onerous task on [the veteran].  The duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190 
(1991). In the absence of credible evidence to support the 
veteran's own testimony concerning his claimed exposure to 
traumatic events while stationed in Vietnam, the Board finds 
that occurrence of the inservice stressors has not been 
verified. 

The veteran has received a diagnosis of post traumatic stress 
disorder from several sources, but it is readily apparent 
that the information relied upon by the examiners did not 
include any verified stressors, but was wholly derived from 
histories as provided by the veteran.  Therefore, the 
diagnoses of post traumatic stress disorder in this case are 
not determinative since they were made relying on an 
unsubstantiated history related by the veteran. In addition, 
the Board notes that the weight of the medical evidence of 
record, including the reports of comprehensivre June 1991 and 
May 1998 VA psychiatric examinations, establishes that the 
veteran does not have post-traumatic stress disorder as a 
result of service.
 
Since the evidence of record fails to demonstrate that the 
veteran has post-traumatic stress disorder as a result of 
exposure to inservice stressors, service connection for this 
condition is not warranted.  The evidence is not so evenly 
balanced that there is doubt as to any material issue. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304. 


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

